Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-20 and 22-34 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.

Regarding claim 14, prior art of record or most closely prior art fails to disclose, “a first slot disposed inside a metal layer, wherein the metal layer is a metal plate that includes the first slot, and wherein the second radiating element is not connected to the first radiating element and is coupled to the first radiating element by using an electromagnetic field or an electric field, and in any two adjacent antenna units, a feeder of one antenna unit is connected to a first radiating element of the antenna unit, and a feeder of the other antenna unit is connected to a second radiating element of the antenna unit”. These features reflect the application’s invention and are not taught by the pertinent prior arts Fujio (US 20070001911) and Xu (US 20160294048). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Fujio and Xu to include features of amended claim 14.
Dependent claims 15-20 and 22-24 are considered to be allowable by virtue of their dependencies on claim 14.
Regarding claim 25, prior art of record or most closely prior art fails to disclose, “a first slot disposed inside a metal layer, wherein the metal layer is a metal plate that includes the first slot, and wherein the second radiating element is not connected to the first radiating element and is coupled to the first radiating element by using an electromagnetic field or an electric field, and in any two adjacent antenna units, a feeder of one antenna unit is connected to a first radiating element of the antenna unit, and a feeder of the other antenna unit is connected to a second radiating element of the antenna unit”. These features reflect the application’s invention and are not taught by the pertinent prior arts Fujio (US 20070001911) and Xu (US 20160294048). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Fujio and Xu to include features of amended claim 25.
Dependent claims 26-34 are considered to be allowable by virtue of their dependencies on claim 25.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845